Citation Nr: 0704727	
Decision Date: 02/20/07    Archive Date: 02/27/07	

DOCKET NO.  04-24 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1965 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Entitlement to service connection for left ear tinnitus 
was denied in a final decision issued by the Board in 
September 1975, and in subsequent final unappealed RO rating 
actions issued in November 2001, and July 2002.

3.  The evidence presented since the last final denial of 
service connection for left ear tinnitus includes argument of 
chronicity of symptoms, evidence of current left ear 
tinnitus, and a VA examination which resulted in an opinion 
that the veteran's left ear tinnitus is not attributable to 
incidents of service; the evidence and argument submitted to 
reopen is cumulative with and redundant of evidence on file 
at the time of previous final denials, and the recent VA 
examination opinion while new, is not material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  




CONCLUSION OF LAW

The evidence received in support of the veteran's application 
to reopen a claim for service connection for left ear 
tinnitus is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

In May 2000, the veteran was provided notice that his claim 
for left ear tinnitus had been previously denied in a final 
unappealed decision.  He was informed that he would have to 
submit new and material evidence to reopen that claim, that 
this meant that evidence submitted could not be duplicative 
of or cumulative with evidence which had already been 
submitted and considered, and that it needed to be evidence 
which showed that his claimed tinnitus had actually been 
incurred in service and had been chronic since service.  The 
veteran was provided standard VCAA notice in February and 
April 2002.  In March 2003, the veteran was provided formal 
VCAA notice which again informed him that his claim had been 
formally denied in the past in a final decision issued by the 
Board, and that he needed new and material evidence to reopen 
that claim.  The definitions of new evidence and material 
evidence were provided.  These VCAA notices all preceded the 
issuance of the rating decision now on appeal from May 2003.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These VCAA 
notices satisfy the requirements of Kent v. Nicholson, 
20 Vet. App. 1, (2006) in providing the veteran with 
notification of the essential evidence necessary to 
substantiate his claim, including the need for and definition 
of new and material evidence, and with the requisite 
specifity with respect to the essential evidence missing 
during previous denials 

All known available records have been collected for review 
including the veteran's most recent treatment records with 
VA, and the veteran was provided a VA examination which is 
adequate for rating purposes, and which included a review of 
the veteran's claims folder with production of a clinical 
opinion consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The 
veteran does not argue nor does the evidence on file suggest 
that there remains any additional outstanding evidence which 
is uncollected for review.  

There is not evidence that the veteran has received VCAA 
notice with respect to downstream issues in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), but 
because no allowance of any VA benefit arises from this 
decision, a failure to notify the veteran regarding effective 
dates can only be harmless error.  VCAA specifically provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed, except when new 
and material evidence is presented or secured as provided in 
§ 5108.  38 U.S.C.A. § 5103A(f).  The Board finds VCAA 
notification, as well as the duty to assist, is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107;  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestation 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not shown to be chronic, or when a 
diagnosis of chronicity may be legitimately questioned.  When 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted.  Material 
evidence means existing evidence that, by itself or when 
considered together with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Analysis:  The veteran's initial claim for service connection 
for tinnitus was denied by the RO, the veteran appealed, and 
that claim was denied by the Board in a final decision issued 
in September 1975.  Evidence on file at the time included the 
service medical records, post-service treatment records, and 
VA examinations.  The service medical records disclosed that 
the veteran had been seen on numerous occasions during 
service for a variety of complaints.  A specific complaint of 
ear problems in July 1965 disclosed wax in the ear canals.  
In September 1966, complaints of a sore throat and right ear 
problems were diagnosed as due to an upper respiratory 
infection.  A 1967 audiometric test of hearing was normal.  
The ears were cleaned of wax in June 1969.  Following service 
separation, a report of emergency medical service at a 
private facility was received in April 1971 showing emergency 
treatment in November 1970 after the veteran was accidentally 
hit in the left ear the previous night.  Wax was irrigated 
from both ears.  The right tympanic membrane was injected and 
slightly bulging.  

On VA examination in May 1974, the veteran complained of left 
ear ringing and other problems.  An August 1974 report from 
the Medical College of Ohio Outpatient Clinic included a 
report of steady tinnitus, blurred vision, insomnia, poor 
memory, quick temper, tension and anxiety and the veteran 
acknowledged being under stress from financial and emotional 
problems.  Examination was negative and the diagnosis was 
anxiety reaction, situational.  

In September 1975, the Board denied the veteran's claim for 
service connection for tinnitus because tinnitus was not 
demonstrated during service.  The veteran had been seen on 
occasion for ear complaints caused by the excessive 
accumulation of earwax, and it was noted that the production 
of earwax by certain glands of the ear was a natural 
phenomenon and was not an identifiable disease.  No disease 
productive of chronic earwax had been identified.  Hearing 
testing during service was within normal limits, and there 
had been no finding of disease or injury involving the left 
ear at the time of service separation.  The only left ear 
injury shown in the evidence on file had occurred following 
service separation.  

The veteran subsequently attempted to reopen this claim and 
had submitted multiple statements from various individuals 
which collectively attested to the fact that the veteran 
complained of tinnitus upon service separation.

The veteran has consistently argued in each attempt to reopen 
his claim for service connection for left ear tinnitus, that 
he had let ear tinnitus first during service, and that this 
problem has continued chronically since service separation.  

Since the time of the last final denial of service connection 
for left ear tinnitus in July 2002, the veteran has again 
submitted written statements of argument reporting that he 
first manifested left ear tinnitus during service and that it 
has been chronic since service separation.  VA outpatient 
treatment records on file from subsequent to the last final 
denial document complaints and findings of chronic left ear 
tinnitus.  None of these records, however, includes any 
clinical opinion or other evidence relating current left ear 
tinnitus to any incident, injury or disease of active 
military service.  A VA outpatient treatment record of May 
2004 specifically noted that the right ear tympanic membrane 
was clear but that the left tympanic membrane "appears clear 
but partially obscured by soft wax."  

In March 2005, the veteran was provided a VA audiometric 
examination.  The claims folder was provided to the examiner 
for review in conjunction with the examination.  The examiner 
noted that the veteran's hearing was within normal limits at 
the time of enlistment in 1965 and was also within normal 
limits from 250 through 8,000 hertz bilaterally in his 
service separation examination.  He reported that VA 
adjudication ratings 1971 and 1972 included no mention of 
tinnitus.  He reported that there was no identifiable mention 
of tinnitus in any of the service medical records.  The 
veteran reported being exposed to noise from the firing of 
weapons during training in the military, and no recreational 
or occupational noise exposure subsequent to service.  After 
conducting a review of the clinical evidence on file and a 
current examination, the VA examiner provided an opinion that 
it was less than likely as not that the veteran's left ear 
tinnitus was the result of exposure to noise in military 
service.  He based this conclusion on the fact that there was 
no mention in the service medical records of tinnitus, 
hearing testing at present showed normal hearing in both 
ears, and that the veteran first raised the issue of tinnitus 
some time after service separation.  

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim for service 
connection for left ear tinnitus.  The veteran's currently 
advanced argument that he first manifested left ear tinnitus 
during service which has been chronic ever since service 
separation is identical to arguments he has advanced prior to 
all previous final denials.  Evidence that the veteran 
currently manifests left ear tinnitus is also duplicative of 
evidence on file and considered at the time of previous final 
denials.  The veteran was noted to have buildup of wax in the 
ears, but this occurrence was documented at the time of 
previous final denials.  

Finally, the veteran was provided a VA examination with the 
review of records and the production of an opinion.  The 
opinion is the veteran's left ear tinnitus is not 
attributable to incidents of service.  While this opinion is 
new, it is not material to reopen the veteran's claim 
because, in the language of the governing regulation, it does 
not provide an opinion which relates to an unestablished fact 
necessary to substantiate the claim, nor does it raise any 
reasonable possibility of substantiating the claim.  In the 
absence of any new and material evidence to reopen the 
veteran's claim for service connection for left ear tinnitus, 
the claim may not be reopened.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for left ear tinnitus, the 
claim is not reopened, and the appeal is denied.


	                        
____________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


